Appeal by the Buffalo State Hospital from a decision of the State Industrial Board denying the hospital’s claim for $5,470.65 against the employer and State Insurance Fund, carrier. The denial was upon the ground that “the specific cost for medical care and treatment as distinguished from the cost for board and maintenance of the injured ” had not been submitted. There is testimony that the unpaid balance to May 1, 1943, owing for medical care and treatment to the hospital is the sum of $5,470.65. Decision reversed and matter remitted, with costs to the Buffalo State Hospital against the employer and insurance carrier, for a further consideration of the, bill upon the proof already adduced or upon such additional proof as either party hereto may present. All concur. [See post, p. 870.]